Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bethany Roahrig on 05/07/21.

The application has been amended as follows:

Please rejoin claims 4-7.

Please cancel claims 8-11.

Claim 1. In line 2 of the claim, please remove the word –approximately-- that is before the phrase “between 5.13% and 7.76%”.

 Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: in an interview with Bethany Roarhig, Marcelo Pomeranz and Sue Liu (SPE) it was discussed that the criticality of the concentration of iron HEDTA vs the prior art was not clear from applicant’s affidavit of 04/07/21. In discussions about what results applicant has, the examiner’s SPE stated that if applicant would swear in an affidavit that the amounts outside of the claimed range do not work 
Thus, applicant’s affidavit and arguments filed 05/07/21 have overcome the 103 rejections of record as applicant’s have now demonstrated the criticality of the amount of iron HEDTA from the prior art Wikeley in view of Hudetz.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-7 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077.  The examiner can normally be reached on 9:30-7:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN E HIRT/            Primary Examiner, Art Unit 1616